Exhibit 10.1

 

 [NOTICE:  This Document Contains A Waiver Of Any Claims You Might Have Under
The Age Discrimination In Employment Act. You are Advised to Consult With an
Attorney Before Signing This Document]

 

GENERAL RELEASE & SEPARATION AGREEMENT

 

THIS GENERAL RELEASE & SEPARATION AGREEMENT is made and entered into by and
between SIRVA, Inc., its subsidiaries and their subsidiaries including, but not
limited to, Allied Van Lines, Inc. and North American Van Lines, Inc. (hereafter
collectively referred to as “Company”) and Ralph A. Ford (“Associate”).

 

Recitals

 

A.            Associate’s employment with Company is terminating, and Associate
wishes to receive certain compensation and benefit enhancements as described in
this Agreement.

 

B.            Associate’s employment relationship with Company is covered by the
Age Discrimination in Employment Act of 1967, as amended.

 

C.            As a condition to receipt of the compensation and benefit
enhancements to which Associate is not otherwise entitled, the Company requires
the Associate to execute a General Release & Separation Agreement satisfactory
to Company.

 

NOW, THEREFORE, in consideration of the matters set forth in the Recitals, the
parties agree as follows:

 

Terms and Conditions

 

1.             Separation. Associate hereby submits, and the Company hereby
accepts, Associate’s resignation from his employment with Company, and his
status as an officer, effective February 28, 2006   (“Termination Date”).
Associate shall continue to receive his current pay and benefits through that
date.

 

2.             Severance Pay and Benefits. In consideration of the execution and
non-revocation of this Agreement, the Company shall pay Associate severance pay
at his current base rate of pay including car allowance, beginning on the first
regular pay period following the Termination Date and the expiration of this
Agreement’s seven-day revocation period, and continuing for twelve (12) months.
(the “Severance Period”).

 

Associate’s health benefits previously elected under the Company’s Benefits Plus
program, including AYCO Financial Counseling and an annual Executive Physical,
but excluding short and long term disability benefits and life insurance
benefits, shall continue during the Severance Period. Additionally, on the first
regular pay-period following the expiration of this Agreement’s seven-day
revocation period, Company shall pay Associate a

 

--------------------------------------------------------------------------------


 

one-time lump-sum payment of Forty-Eight Thousand Dollars ($48,000) less
applicable taxes and withholding in lieu of payment or reimbursement for any
health insurance premiums to be paid by Associate after the expiration of the
Severance Period.

 

For informational purposes only, Associate is entitled to any amounts due for
unused Earned Paid Time Off (“PTO”).

 

If Associate had established direct deposit for his payment of wages, then the
severance payments will be directly deposited into the same account and
financial institution where Associate’s previous payment of wages had been
directly deposited by Company, unless Associate provides otherwise below:

 

Name of Institution:                                                          

 

Account Number:                                                              

 

[NOTE TO ASSOCIATE: only complete the above information if you wish to change
the account to where you want your severance payments directly deposited from
where you currently have your payment of wages directly deposited.]

 

The Company shall pay to Associate, as additional consideration, the net amount
of One Hundred Fifty-Four Thousand Seven Hundred Twenty-Two Dollars and 00/100s
($154,722.00). This payment shall be made within thirty (30) days following
Associate’s execution of this Agreement and the expiration of the revocation
period, provided the Associate has not revoked this Agreement during the
revocation period.

 

3.             Associate acknowledges and agrees that the consideration set
forth in Paragraph 2 of this Agreement is the only severance and benefit
enhancement Associate shall receive by electing to execute this Agreement.
Associate further acknowledges and agrees that upon payment of the amounts
expressly provided for in this Agreement and payment of the amount, if any,
determined by the Compensation Committee to be payable to Associate under the
Company’s 2005 Management Incentive Plan, Associate shall have received full
payment for all services rendered on behalf of the Company, including any
amounts Associate would be otherwise entitled to receive from Company under any
other compensation or incentive programs; provided, however, that nothing in
this Agreement shall be construed as a waiver of Associate’s rights to exercise
vested stock options, to any vested benefits under the Company’s 401(k) plan and
the SIRVA Executive Retirement & Savings Plan, to continue group health
insurance coverage pursuant to COBRA, or to convert group life insurance
coverage to an individual policy pursuant to the terms of the applicable group
policy. Company will provide Associate at Company’s expense, beginning on or
about June 1, 2006, twelve (12) months of Company paid outplacement services at
Kensington International. Company also acknowledges and agrees to provide
Associate with written notice when he is permitted to exercise any vested stock
options pursuant to the terms of the governing Stock Option Plans.

 

2

--------------------------------------------------------------------------------


 

4.             In consideration of the benefits received, and to be received by
Associate hereunder, Associate hereby IRREVOCABLY, VOLUNTARILY, UNCONDITIONALLY
AND GENERALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES Company, and each of
Company’s owners, stockholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, divisions,
subsidiaries, affiliates (and agents, directors, officers, employees,
representatives and attorneys of such divisions, subsidiaries and affiliates),
and all persons acting by, through, under or in concert with any of them
(collectively “Releasees”), or any of them, from any and all charges,
complaints, claims, damages, actions, causes of action, suits, rights, demands,
grievances, costs, losses, debts, and expenses (including attorneys’ fees and
costs incurred), of any nature whatsoever, arising out of the termination of
Associate’s employment with Company, known or unknown, which Associate now has,
owns, or holds, or claims to have, own, or hold, or which Associate at any time
heretofore had, owned, or held, or claimed to have, own, or hold from the
beginning of time to the date of this Agreement, provided, however, that nothing
herein shall release Company from its indemnity obligations to Associate in
accordance with the Company’s Articles of Incorporation and By-Laws.

 

5.             By way of specification and not by way of limitation, Associate
specifically waives, releases and agrees to forego any rights or claims that
Associate may now have, or may have heretofore had, against each or any of the
Releasees, under tort, contract or other law of the State of Illinois or other
state (including, but by no means limited to, claims arising out of or alleging
wrongful discharge, breach of contract, breach of implied covenant of good faith
and fair dealing, misrepresentation, interference with contractual or business
relations, personal injury, slander, libel, emotional distress, mental suffering
or damage to professional reputation), under the Age Discrimination in
Employment Act of 1967 (ADEA), under the Worker Adjustment & Retraining
Notification Act, under the Employee Retirement Income Security Act of 1974,
under Title VII of the Civil Rights Act of 1964, under the Equal Pay Act, under
42 U.S.C. Section 1981, under 42 U.S.C. Section 1983, under 42 U.S.C. Section
1985, under the Vocational Rehabilitation Act of 1977, under the Illinois Human
Rights Act or any other applicable state or local anti-discrimination law, under
the Americans with Disabilities Act, under the Family Medical Leave Act, or
under any other laws, ordinances, executive orders, rules, regulations or
administrative or judicial case law arising under the statutory or common laws
of the United States, any state, or any political subdivision of any state.
Associate also voluntarily waives any claims or rights Associate may otherwise
have against Releasees for severance, travel and expense reimbursement, or for
other payments or compensation, such as under Company’s Management and/or
Performance Incentive Plans, PTO Policy, Car Allowance Program and/or Severance
Plan, except as otherwise set forth herein. The parties intend that the claims
released be construed as broadly as possible. This is not a waiver of any claims
that may arise after the date this Agreement is executed.

 

6.             It is understood by Associate that this Agreement is
confidential, and its terms and conditions are not to be released to anyone,
except where otherwise required by law, required for legitimate law enforcement
or compliance purposes or where released to Associate’s immediate family, legal
counsel, and tax advisor, and, with respect to the release of such information
to any of them, Associate will inform them of this confidentiality provision.

 

3

--------------------------------------------------------------------------------


 

7.             Associate represents and warrants that Associate has not filed
any complaints or claims against Company or Releasees with any local, state or
federal court or agency, and that, except as otherwise provided by law,
Associate will not do so at any time hereafter for claims which arose prior to
the date Associate signs this Agreement, and that if any such court or agency
assumes jurisdiction on any complaint or claim against Company or Releasees
which arose prior to the execution of this Agreement, Associate shall
immediately request such court or agency to dismiss the matter and take all such
additional steps at Associate’s sole cost and expense necessary to facilitate
such dismissal with prejudice. Nothing in this Agreement shall be construed to
prohibit Associate from filing a charge or complaint, including a challenge to
the validity of this Agreement, with the Equal Employment Opportunity Commission
or participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission.

 

8.             By and in consideration of the benefits to be provided by the
Company hereunder, including particularly the benefits described in Paragraph 2
hereof, Associate covenants and agrees that:

 

A.                                   Confidentiality. Without the prior written
consent of the Company, or except to the extent required by an order of a court
having competent jurisdiction or under subpoena from an appropriate government
agency, Associate shall not disclose any trade secrets, customer lists, designs,
information regarding product development, marketing plans, sales plans,
projected acquisitions or dispositions of properties or management agreements,
management organization information (including data and other information
relating to members of the Board and management), operating policies or manuals,
business plans, purchasing agreements, financial records, or other financial,
commercial, business or technical information relating to the Company or any of
its subsidiaries or information designated as confidential or proprietary that
the Company or any of its subsidiaries may receive belonging to suppliers,
customers or others who do business with the Company or any of its subsidiaries
(collectively, “Confidential Information”) to any third person unless such
Confidential Information has been previously disclosed to the public by the
Company or is in the public domain other than by reason of Associate’s breach of
this subparagraph.

 

B.                                     Non-Solicitation of Employees and Agents.
Except if Associate is directly approached by another Associate of the Company,
for the twelve (12) month period commencing from the effective date of this
Agreement (the “Non-Solicitation Period”), Associate shall not directly or
indirectly solicit, encourage or induce any person who provides services to the
Company or any of its subsidiaries, whether as an employee, consultant,
independent contractor or agent, or any entity which provides services to the
Company or any of its subsidiaries under an agency relationship (including,
without limitation, under a relationship governed by an Agency Contract) to
terminate his, her or its relationship with or services for the Company or any
such subsidiary and shall not directly or

 

4

--------------------------------------------------------------------------------


 

indirectly, either individually or as owner, agent, employee, consultant or
otherwise, employ or offer employment to any person who is or was employed by
the Company or a subsidiary thereof unless such person, agent or entity shall
have ceased to provide services to the Company and its subsidiaries or to have
had a legal relationship with the Company and each of its subsidiaries for a
period of at least six (6) months. Notwithstanding the foregoing, Associate
further covenants and agrees he shall not solicit during the Non-Solicitation
Period any business, in competition with Company, from any person or entity who
has entered into an agency relationship (including, without limitation, a
relationship governed by an Agency Contract) with either Allied Van Lines, Inc.,
North American Van Lines, Inc., and/or Global Van Lines, Inc. This subparagraph
B specifically excludes responses to any general advertisements or solicitations
for employment made to the general public.

 

C.                                     Remedies with Respect to Covenants.
Associate understands and agrees that if he breaches or threatens to breach the
covenants and obligations contained in Paragraphs 6, 7 or 8 of this Agreement,
Company shall be entitled to the following remedies:

 

i.                                          Associate acknowledges and agrees
that the covenants and obligations of Associate with respect to Paragraphs 6, 7,
and 8 of this Agreement relate to special, unique and extraordinary matters and
that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law. Therefore, Associate understands and agrees that if he
breaches or threatens to breach the covenants and obligations of Paragraphs 6,
7, or 8 of this Agreement, in any respect, Company shall be entitled to seek an
injunction, restraining order or other equitable relief (without the requirement
to post bond) to restrain such breach or threatened breach or otherwise
specifically enforce the covenants and obligations set forth therein.

 

ii.                                       Associate and Company acknowledge and
agree that the damages resulting from Associate’s breach of the covenants and
obligations contained in Paragraphs 6, 7, and 8 of this Agreement, would be
uncertain and difficult to ascertain. Associate agrees to indemnify and hold
each and all of the Releasees harmless from and against any and all loss, cost,
damage, or expense, including, but not limited to, attorneys’ fees, incurred by
Releasees, or any of them, provided the Releasees are the prevailing party in
any such legal action, as a result of Associate’s breach of the covenants and
obligations contained in Paragraphs 6, 7, or 8 of this Agreement, or by the fact
that any representations made by Associate in this Agreement were false when
made; or

 

5

--------------------------------------------------------------------------------


 

iii.                                    Associate shall forfeit any remaining
severance benefits in the event of his breach of this Agreement.

 

9.             Associate agrees that Associate has had sufficient opportunity to
review and consider this Agreement and to discuss it with anyone Associate
desires and that Associate has carefully read it and fully understands all its
provisions. Associate further represents and agrees that Associate has not been
under any duress, coercion, or undue influence from Company or any of its
representatives either during the communications which led to this Agreement or
at the time of the execution of this Agreement.

 

10.           This Agreement sets forth the entire agreement between the parties
and fully supersedes any and all prior agreements or understandings, written or
oral, between the parties pertaining to the subject matter of this Agreement.
Additionally, Associate represents and acknowledges that in executing this
Agreement Associate does not rely on, and has not relied on, any representation
or statement made by Company or any of its directors, officers, Associates,
agents or representatives, or their attorneys with regard to the subject matter,
basis or effect of this Agreement or otherwise, other than those specifically
stated in this written Agreement.

 

11.           This Agreement shall be binding upon Associate and upon
Associate’s heirs, administrators, representatives, executors, and successors
and shall inure to the benefit of the Releasees and to their heirs,
administrators, representatives, executors and successors.

 

12.           Should Associate file any claim against Company or any Releasee or
should Associate sue Company, any Releasee or any of their directors, officers,
associates, agents or representatives, or their attorneys in any administrative
or judicial forum, local, state or federal, in contravention of the terms of
this Agreement, Associate shall immediately forfeit the right to any further
consideration provided or paid to Associate under the terms of this Agreement
and shall be obligated to reimburse Company all costs and expenses, including
reasonable attorneys’ fees, incurred by Company in bringing about dismissal of
the claim or complaint, unless Associate promptly dismisses with prejudice such
claim or complaint at no cost or expense to the Company.

 

13.           This Agreement is made under and shall be governed by the laws of
the States of Illinois.

 

14.           Associate has represented and hereby reaffirms that Associate has
disclosed to Company any information in Associate’s possession or within
Associate’s knowledge concerning any conduct involving Company, or any of its
affiliates, employees, associates, officers, directors, or agents that Associate
has any reason to believe involves any false claims to the United States or is
or may be unlawful or violates Company policy in any respect. Within seven (7)
days of the execution of this Agreement, Associate also agrees to return all
notes, reports sketches, plans, books, keys, credit cards, unpublished memoranda
or other documents or property which were created, developed, generated or held
or controlled by Associate and which concern or are related to the Company’s
business and are the property of the Company.

 

6

--------------------------------------------------------------------------------


 

Associate may retain the use of his Company issued laptop and cell phone during
the Severance Period.

 

15.           Associate agrees to provide the Company with his full cooperation,
as requested by the Company from time to time, subject to reimbursement by the
Company of reasonable out-of pocket costs and expenses in accordance with the
Company’s travel and expense reimbursement policies (and including advancement
of attorneys’ fees, costs and other expenses as provided by the Company’s
By–Laws in effect as of December 31, 2005) regarding any matter including any
litigation, claims, governmental proceeding, investigation or independent
review, which relates to matters with which Associate was involved or which
Associate had knowledge during the term of his employment with the Company;
provided, however, that such cooperation shall not materially or unreasonably
interfere with Associate’s future employment or business affairs. In any
proceeding involving Associate, Company will provide Associate with any
documents or information reasonably requested by Associate to enable him to
provide such cooperation or to otherwise participate in such proceeding. Company
shall compensate Associate at the rate of $200.00 per hour for any consulting or
litigation support in excess of ten (10) hours after the Termination Date. The
Company agrees that it shall indemnify, defend and hold harmless Associate, to
the full extent allowed by the Company’s By-Laws as in effect as of February 28,
2006 (including advancement of attorneys’ fees, costs and other expenses), for
Associate’s actions taken on behalf of the Company and/or executing Associate’s
duties in the course of his employment and other positions held with the
Company.

 

16.          Knowing and Voluntary. Associate acknowledges that Company: (i)
provided Associate this Agreement on January 23, 2006; (ii) advised Associate to
consult an attorney prior to signing this Agreement; (iii) informed Associate
that Associate could have twenty-one (21) days to consider this Agreement; and
(iv) advised Associate that this Agreement shall not be effective or enforceable
against Associate or Company if Associate revokes it by giving written notice to
Company not later than seven (7) days after the date of signing this Agreement.
Associate and Company agree that any change to this Agreement, whether material
or not, will not change or re-start the twenty-one (21) day period described
above. Associate further states and acknowledges that Associate has been
provided 21 days by the Company to review this Agreement, and that, to the
extent Associate signs the Agreement prior to the expiration of such 21 day
period, Associate has done so knowingly and voluntarily in accordance with 29
C.F.R. § 1625.22(e)(6), and that in making such an election to sign the
Agreement prior to the expiration of said 21 day period of time, Associate has
not been induced by any fraud or misrepresentation by Company or by any threat
by Company to withdraw or alter the terms of the Agreement prior to the
expiration of said 21 day period of time.

 

17.           Except pursuant to Paragraph 15, Associate agrees that at no time
hereafter will he make, issue release, or authorize any written or oral
statements, derogatory or defamatory in nature about the Company, its directors,
officers, employees, agents or related entities. No member of the Company’s
Board or Senior Management Team (defined as the Chief Executive Officer, and his
or her direct reports) shall at any time make, issue, release or authorize any
written or oral statements, derogatory or defamatory in nature, about the
Associate.

 

7

--------------------------------------------------------------------------------


 

18.           It is the parties understanding that none of the payments under
this Agreement will result in Associate being subject to the payment of interest
and/or taxes under Internal Revenue Code Section 409A. In the event the parties
subsequently determine, whether in connection with the issuance of final
regulations under Code Section 409A or otherwise, that one or more of the
payments under this Agreement will result in Associate being subject to the
payment of interest and/or taxes under Internal Revenue Code Section 409A, the
parties shall use their best efforts to amend this Agreement in order to avoid
the imposition of any such interest or additional tax, provided that the Company
shall have no obligation to agree to any amendment that would materially
increase its obligations hereunder.

 

IN WITNESS WHEREOF, the parties do hereby KNOWINGLY and VOLUNTARILY enter into
this General Release & Separation Agreement on the date last signed by both
parties.

 

Ralph A. Ford

Company

 

 

/s/ Ralph A. Ford

 

By:

  /s/ Todd W. Schorr

 

Associate’s Signature

 

Print Name:

Ralph A. Ford

 

Its:

SVP - HR

 

Date:

May 15, 2006

 

Date:

May 22, 2006

 

 

8

--------------------------------------------------------------------------------